Citation Nr: 1517809	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-46 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome, including as secondary to exposure to herbicides.

2. Entitlement to service connection for asthma, seasonal allergies and allergic rhinitis (claimed as a lung condition, sensitivity and running out of breath), including as secondary to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to September 1970, including service in Korea. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of August 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The issues on appeal were previously remanded by the Board in June 2013.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims were previously remanded in order to obtain an opinion, if necessary, regarding the etiology of the Veteran's claimed disabilities.  Pursuant to the June 2013 Board Remand, an examination was conducted in December 2013 and an addendum opinion was obtained in January 2014.  The examiner concluded that restless leg syndrome, allergic rhinitis, and asthma were not Agent Orange presumptive conditions.  A November 2013 Memorandum of the VA's Appeals Management Center indicates that exposure to herbicides is presumed.

On review, the rationale for the opinion is inadequate for rating purposes.  The opinion is based on the fact that the claimed conditions is not presumptively associated with herbicide exposure.  The purpose of the examination, in part, was to get an opinion on direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a veteran from establishing service connection with proof of actual direct causation.)  Thus, under Combee, the presumption is not the sole method for showing causation and thereby establishing service connection. See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision. Id.  Therefore, pursuant to Stegall, the case must again be remanded for compliance with the June 2013 Board Remand and an adequate medical opinion must be obtained as to the etiology of the Veteran's claimed disabilities.  

The examiner must provide a full statement of the reasoning behind the conclusions reached, based on his or her clinical experience, medical expertise, and established medical principles. 

Accordingly, the case is REMANDED for the following actions:

1.  Refer the entire claims file to a VA physician, other than the December 2013 VA examiner.  After reviewing the claims file and taking into account the history of the Veteran's complaints, the examiner must provide an opinion  as to whether it is at least as likely as not ( a 50 percent or more probability) that restless leg syndrome, allergic rhinitis, and asthma had its onset in service or is otherwise related to service, to include the presumed herbicide exposure.  The examiner should comment on the September and November 2009 statements of Dr. Petersen and the November 2009 statement of Dr. Wexler.

2.  Then, the AOJ should review the entire claims folder and ensure that all the foregoing development action has been conducted and completed in full.

In this regard, the AOJ should ensure that the detailed question asked by the Board has been addressed by the examiner.

If the requested addendum does not include adequate responses to the specific opinion requested, it must be returned for corrective action. 38 C.F.R. § 4.2 (2014); see also Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After any additional notification and/or development deemed necessary is undertaken, the Veteran's claims should be readjudicated.  If the benefits sought are not granted, the AOJ should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran and his representative a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




